Citation Nr: 1028817	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Charlisa M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.


FINDING OF FACT

Hepatitis C has been shown by competent clinical evidence to be 
causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hepatitis C 
was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal. See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may "essentially 
cure [] the error in the timing of notice"). VCAA notice should 
also apprise the claimant of the criteria for assigning 
disability ratings and for award of an effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in 
this decision, no further notification or assistance is necessary 
to develop facts pertinent to the Veteran's claim.  To the extent 
that the Veteran may not have been provided with appropriate 
notice with respect to his claim, any such error would clearly be 
harmless as his claim is being granted for reasons explained in 
greater detail below and the agency of original jurisdiction 
(AOJ) will remedy any defect when effectuating the award of 
benefits. 



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
hepatitis C.  With respect to a current disability, private 
treatment records reflect that the Veteran, who has a history of 
pre and post-service high-risk hepatitis C behavior (including 
alcohol use, one time intranasal cocaine use, a possible blood 
transfusion following being involved in a shooting incident in 
1974, and a post-service tattoo), was initially diagnosed with 
hepatitis C in 2003.

With respect to an in-service injury or disease, the Veteran's 
service treatment records do not demonstrate that the Veteran 
ever complained of, or was treated for any liver disorder, to 
include hepatitis.  Moreover, the Veteran's January 1969 
separation examination report shows that the Veteran denied a 
history of stomach, liver, or intestinal trouble.  The examiner 
from such examination also indicated that the Veteran's abdomen 
and viscera were normal and that his urinalysis and serology 
laboratory findings were negative.

Nevertheless, the Veteran contends that his hepatitis C is due to 
blood exposure in service from unclean inoculation guns.  
According to the Veteran, he was inoculated with jet guns that 
had blood on them from other trainees and which were not cleaned 
prior to moving on to the next recruit.   (See January 2010 
Videoconference Tr. at 4) .  The Board observes that there is no 
contemporaneous evidence of record to corroborate the Veteran's 
assertions.   Indeed, the Veteran's service treatment records do 
not contain the Veteran's entrance examination or his 
immunization record to document that he was in fact immunized 
while in service.  However, in adjudicating a claim, the Board 
must assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he was inoculated with a jet gun in service. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify"). See also Buchanan, 451 F.3d at 
1337 (noting that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence).

Regarding the Veteran's statements about being inoculated with 
jet guns that had blood on them from other trainees and which 
were not cleaned prior to moving on to the next recruit, the 
Board finds that the Veteran is credible and competent to make 
such statements.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (noting that the veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  The Veteran had 
service in Vietnam.  It is consistent with the circumstances of 
his service for him to have received inoculations, and 
inoculation air-jet guns were used during his period of service 
by the military.  Therefore, providing the Veteran with the 
benefit of the doubt, the Board concedes that the Veteran was 
exposed to a risk factor of hepatitis C while in active service.

With respect to the etiology of the Veteran's hepatitis C, in 
April 2009, Dr. K. B., one of the Veteran's treating physicians 
opined:

It is entirely possible that he contracted 
the virus from a dirty nozzle on an 
inoculation gun.  The manner in which the 
inoculations were given to multiple 
soldiers using the same gun obviously 
increased the risk of transmission from a 
number of infectious diseases including 
Hepatitis C.  At that time, little was 
known about Hepatitis (non A, -non B), as 
testing was not available. Therefore, it is 
just as likely his Hepatitis C was 
contracted by inoculations as any other 
high risk behavior.

Additionally, in July 2009, a VA examiner, after an examination 
of the Veteran and a review of his claims file, stated that the 
Veteran's main hepatitis risk factors were his tattoo in 1991 and 
exposure to blood during his inoculation with a contaminated tip 
of an inoculation gun.  He further stated that:

I believe that it is plausible that, if 
indeed there was blood on the tip of the 
inoculation gun, blood could have been 
injected under the skin and exposed him to 
Hepatitis C.  However, I cannot say this is 
the most likely cause without resorting to 
speculation.

The Board finds that both the private and VA opinions as to the 
etiology of the Veteran's hepatitis C to be highly competent and 
probative.  Notwithstanding the fact that the Veteran has history 
of hepatitis C risk factors including, a tattoo, a history of one 
time intranasal use of cocaine, and alcohol use, the fact still 
remains that the Veteran was exposed to a risk factor for 
hepatitis C during his active service.  Further, as noted above, 
Dr. K. B. opined that it was just as likely that the Veteran's 
hepatitis was contracted by his in-service inoculations as any of 
his other high risk factors.  Moreover, although the VA examiner 
did not find with certainty that the Veteran's exposure to a 
contaminated inoculation gun was the most likely cause of the 
Veteran's hepatitis C, he did not rule out such a possibility.  
In addition, the record does not contain a medical opinion to the 
contrary.

Therefore, in light of the evidence of record which shows a 
current hepatitis C diagnosis, an in-service hepatitis C risk 
factor, and the existence of competent, probative, favorable 
clinical opinions as to the etiology of such condition, the Board 
finds that the evidence is sufficient to support a grant of 
service connection.  Accordingly, in view of the foregoing and 
with resolution of doubt in the Veteran's favor, the Board finds 
that the Veteran's claim for service connection for hepatitis C 
is granted.
ORDER

Entitlement to service connection for hepatitis C is granted



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


